     Case 16-35182-KLP                 Doc 29       Filed 10/02/20 Entered 10/02/20 14:47:23                              Desc Ntc of
                                                   Deficient Filing Page 1 of 1
                                               United States Bankruptcy Court
                                                      Eastern District of Virginia
                                                          Richmond Division
In re:                                                            Case Number 16−35182−KLP
 Felipe Alberto Ruiz                                              Chapter 13
                                                                  Judge Keith L. Phillips
                                                      Debtor(s)
To: Jeremy Calvin Huang

                                                 NOTICE OF DEFICIENT FILING
Upon authority of Local Bankruptcy Rule 5005−1, the documents submitted by you

28 − Notice of Suspension of Plan Payments (Re: related document(s)2 Chapter 13 Plan and Related Motions filed
by Felipe Alberto Ruiz) filed by Jeremy Calvin Huang of CHADWICK WASHINGTON, et al. on behalf of Felipe
Alberto Ruiz. (Huang, Jeremy)

contain certain deficiencies as set forth below. You must correct the deficiencies on or before 10/16/20. Failure to timely correct the
deficiencies may result in the pleading or other paper being stricken from the record or, if a complaint is deficient, the adversary
proceeding being dismissed.
REPRESENTATION AND APPEARANCES:
        the ECF registered participant attorney filing the document does not match the attorney's signature on the document.
        Requirement of Counsel: filed on behalf of an entity not a natural person acting on own behalf and not signed by counsel permitted
        to appear under LBR 2090−1. [See LBR 9010−1]
        Identification of Attorney: State Bar number omitted from document/proposed order. [See LBR 5005−1(C)(5) and 9022−1(A)]
        a written application for pro hac vice admission must be appended to the motion filed by a member of the Bar of this Court. [See
        LBR 2090−1(E)(2)(a)]
REQUIREMENT OF FORM:
        Legibility: not in compliance with LBR 5005−1(C)(1)
        Caption, Official Forms: [See LBR 5005−1(C)(2)] Every paper must bear the debtor(s) name, the case number and chapter of the
        case to which it pertains and be in substantial compliance with the current Official Form. If applicable, Case name and/or number
        do not match on paper submitted.
        Not on acceptable form approved by Court for use in Eastern District of Virginia pursuant to Local Bankruptcy Rule 3015−2(A).
        Signature Required: not signed by counsel of record, or individual, if pro se.
               if corporation, not signed by counsel. [See LBR 5005−1(C)(4)]
               if amendment to petition, lists or *schedules, not verified by unsworn declaration with original signature of all debtors and, if
               required, the original signature of the attorney. [See FRBP 1008]
               if document submitted in electronically filed case, signature not indicated with the party's name and/or attorney's name typed
               in full on the signature line, e.g. /s/ Jane Doe. [See CM/ECF Policy Statement 8.B., Form of Signature of Attorney User and
               Non−Attorney User.]
        Document does not appear to be complete. Please review this filing for possible error and relate any amendment/correction to the
        original document.
 X      Document does not match the event entry used for docketing. Please review this filing and redocket using the correct event entry or
        redocket to attach the correct document.
        Document appears to be filed in the wrong case. Please review this filing and docket to the correct case.
        Document does not include a certification whether an Attorney assisted with the preparation of the document. [See LBR 2090−1]
        *Amended schedules do not include Form 106Dec − Declaration About an Individual Debtor's Schedules, or Form 106Dec is not
        signed.
Date: October 2, 2020                                             Clerk, United States Bankruptcy Court

                                                                  By /s/ Nathaniel Bullock, Deputy Clerk
[defntcvNov2019.jsp]                                              Direct Dial Telephone No. (804) 916−2428
